Per Curiam.
An arbitration proceeding was initiated by the defendant DeMatteo Construction Company, in the name of the defendant Twin Towers Associates, against the plaintiff Matthews and Connell, P.C., the architect for a construction project involving the parties. Thereafter, the plaintiff instituted the present action, seeking to enjoin that arbitration proceeding. The trial court permanently enjoined the arbitration. This appeal followed. We find no error.
In their several claims of error, the defendants raise what appear to be complex questions of law. Our thorough review of the record and the briefs of the parties, however, reveals that the defendants only seek to retry this case on appeal. This we will not do. Griffiths v. Griffiths, 12 Conn. App. 807, 531 A.2d 1203 (1987) (per curiam).
The findings and conclusions of the trial court must be affirmed as they are supported by the evidence. Lawlor v. Searles, 12 Conn. App. 511, 513, 531 A.2d 607 (1987) (per curiam).
There is no error.